IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1232
                              Filed January 9, 2019


IN THE INTEREST OF L.V., M.V., and L.V.,
Minor Children,

A.V., Mother,
       Appellant,

R.V., Father,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Mahaska County, Rose Anne

Mefford, District Associate Judge.



      The mother and father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



      Jeffrey A. Smith, Oskaloosa, for appellant mother.

      Michael S. Fisher of Fisher Law Office, Oskaloosa, for appellant father.

      Thomas J. Miller, Attorney General, and John McCormally, Assistant

Attorney General, for appellee State.

      Misty White Willis of White Law Office, Sigourney, guardian ad litem for

minor children.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                         2


VOGEL, Presiding Judge.

       The mother and father separately appeal the termination of their parental

rights to their minor children: L.V.1, born in January 2010; M.V., born in July 2012;

and L.V.2, born in February 2014. Both argue termination is not in the best

interests of the children and the State failed to provide adequate services to both

parents. Finding neither precludes termination, we affirm.

   I. Background Facts and Proceedings

       The Iowa Department of Human Services (DHS) first took notice of this

family on February 26, 2016, after allegations the father repeatedly spanked L.V.1

with a belt, leaving welts and bruising. L.V.1 was treated for her injuries in the

emergency room. A safety plan was created, which provided the father would not

return to the family home, and the mother was allowed to take L.V.1, M.V., and

L.V.2 home. The mother agreed to contact DHS if the father returned. The father

told DHS L.V.1 did not do anything wrong before he spanked her, he was just

angry. However, the father later retracted this assertion and stated his attorney

told him to lie and say he acted out of anger.

       On or around March 9, DHS received a phone call from a confidential

informant claiming the father had continued to be around the children since

February 26.    According to the informant, L.V.1 had fresh fingerprint-shaped

bruises, L.V.1 stated her father hit her with his hand “because the policeman took

his belt,” and the father had previously kicked M.V. Because the mother violated

the safety plan and there were reports of further abuse, the children were removed

on March 10 and placed in the care of their maternal grandmother. The children

were adjudicated children in need of assistance on March 29. After more than one
                                           3


year of offered services, the father’s incarceration, and little progress by the mother

to support reunification, the State filed a petition to terminate parental rights on

May 31, 2017. A termination hearing was held on December 13. On July 16, 2018,

the district court found the State had proved by clear and convincing evidence the

grounds for termination under Iowa Code section 232.116(1)(f), (h), and (i) (2017).

The mother and father separately appeal.1

    II. Standard of Review

       We review termination-of-parental-rights proceedings de novo. In re M.W.,

876 N.W.2d 212, 219 (Iowa 2016). “We are not bound by the juvenile court’s

findings of fact, but we do give them weight . . . .” In re D.W., 791 N.W.2d 703,

706 (Iowa 2010). “We will uphold an order terminating parental rights if there is

clear and convincing evidence of grounds for termination under Iowa Code section

232.116.” Id.; accord Iowa Code § 232.117(3) (“If the court concludes that facts

sufficient to sustain the petition have been established by clear and convincing

evidence, the court may order parental rights terminated.”). “‘Clear and convincing

evidence’ means there are no serious or substantial doubts as to the correctness

[of] conclusions of law drawn from the evidence.” In re C.B., 611 N.W.2d 489, 492

(Iowa 2000).




1
  Neither the mother nor the father raise an argument that the grounds for termination
under Iowa Code section 232.116(1)(f), (h), or (i) were not met. Thus, we do not consider
this step. See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (providing the court need not
consider the existence of the grounds for termination under section 232.116(1) because
parent did not dispute the issue).
                                          4


   III. Best Interests

       The mother and father both argue the district court improperly determined

termination is in the best interests of the children. “In considering whether to

terminate the rights of a parent . . . , the court shall give primary consideration to

the child[ren]’s safety, to the best placement for furthering the long-term nurturing

and growth of the child[ren], and to the physical, mental, and emotional condition

and needs of the child[ren].” Iowa Code § 232.116(2). First, the mother asserts

termination is not in the best interests of the children because “the children know

their parents, love their parents, and have bonded with their parents.” Second, the

father argues “[p]ermanently separating a father from his children due to his current

incarceration is not in the children’s long-term best interest, especially when there

are other options to ensure the children’s safety while continuing the relationship

with their father.”

       In addition to the original injuries, L.V.1, months later, informed DHS the

mother sometimes hits her and leaves scratches on her arms and face. A DHS

worker also noticed a mark on L.V.2’s face, which caused L.V.2 to become upset

and state it was caused by her mother. The DHS worker also opined the children

could not be returned to the mother because of the children’s reports that she was

physically abusing them and they did not feel safe with her. Additionally, the record

shows the children feel safe with their grandmother, are well cared for, and are

well bonded to her.

       As for the father’s best-interests claim, a DHS worker opined the children

could not be returned to the father due to his failure to both accept responsibility

for the physical abuse he caused and foster a bond with his children. Considering
                                         5


the physical abuse involving both parents, including their failure to acknowledge

and prevent additional abuse, we agree with the district court termination is in the

children’s best interests. See id.; see also In re J.E., 723 N.W.2d 793, 802 (Iowa

2006) (Cady, J., specially concurring) (noting the children’s safety and need for a

permanent home are the “defining elements” when determining the best interests

of the children).

   IV. Services Provided to the Parents

       The mother and father separately raise the issue of lack of reasonable

efforts toward reunification and services provided by the State.

               Although DHS must make reasonable efforts in furtherance of
       reunification, . . . parents have a responsibility to object when they
       claim the nature or extent of services is inadequate. A parent’s
       objection to the sufficiency of services should be made early in the
       process so appropriate changes can be made. In general, if a parent
       fails to request other services at the proper time, the parent waives
       the issue and may not later challenge it at the termination
       proceeding.

In re L.M., 904 N.W.2d 835, 839–40 (Iowa 2017) (internal quotation marks and

citations omitted).

       First, the mother asserts the father is responsible for all the physical-abuse

concerns, his incarceration has given her “the ability to separate herself from her

and the children’s abuser,” and DHS only required her to “secure employment and

housing, both of which she procured.” After the February 26, 2016 abuse incident,

the mother violated the safety plan by allowing the father visitation with the

children, which resulted in further abuse. After the children were placed in their

grandmother’s care, the mother was free to visit the children frequently; however,

the grandmother reported she rarely did so, even on holidays. Furthermore, the
                                             6


children began to report the mother abused them and opined they did not feel safe

in her presence. The visits returned to being fully supervised as of December 4,

2017, because of the abuse allegations directed at the mother as well as the

mother’s continual need to be prompted by service providers to tend to the

children’s basic needs. Further, the mother did not object at any point to the level

of services that were being provided. In re L.M.W., 518 N.W.2d 804, 807 (Iowa

Ct. App. 1994) (“[P]arents have a responsibility to demand services prior to the

termination hearing.”).

       Second, the father asserts he “was not provided reasonable efforts to

continue his relationship with his children during his incarceration.[2] No services

were provided to the father to strengthen his relationship with his children, and no

visits occurred during his term of imprisonment.” However, a no-contact order is

currently in place between the father and L.V.1 and is not set to expire until

September 29, 2021. The department of corrections denied visits by M.V. and

L.V.2 since the children are “direct relatives” of the father’s victim and because the

father had not participated in a prison treatment program to address domestic

abuse and child endangerment. The father was allowed to appeal the May 3, 2017

denial of visitations, but as of the December 4, 2017 DHS report to the court, which

was just prior to the termination hearing, the father had failed to do so. Further,

although the father was allowed to send letters to M.V. and L.V.2, he only did so

on a few occasions. Therefore, we find the services provided by DHS—including




2
 The father pled guilty to domestic abuse assault causing bodily injury, third or subsequent
offense, a Class “D” felony, on May 27, 2016. A five-year sentence was imposed to run
concurrent with another sentence.
                                         7


family safety, risk, and permanency services; substance-abuse treatment for the

mother; behavior health services for the mother; family team meeting; family

interaction plan; play therapy; behavioral health intervention specialist for L.V.1;

and assistance with transportation—were adequate with regards to both parents.

   V. Conclusion

      We conclude termination is in the best interests of the children and the State

provided adequate services.

      AFFIRMED ON BOTH APPEALS.